DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group IV, claims 10 – 15 and 17 in the reply filed on July 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
Claims 10 – 15 and 17 are pending.
Claims 1 – 9 and 16 are cancelled
Claims 10 – 15 and 17 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 5,358,625), in view of Kennedy (US 2008/0075777), in view of Hebert et al. (US 5,516,923) and further in view of Jones (US 9,327,210) and Mellen (US 5,286,380).
The rejected claims cover, inter alia, a method of winterizing mixtures of crude oils and a solvent, comprising: supplying a first mixture into an inner chamber of a first winterization vessel and a coolant into an outer chamber of the first winterization vessel; 
Dependent claims 11 – 14 further limit the method.  Dependent claim 15 limits the crude oils.  Dependent claim 17 further limits at least one of the filters in the inner chamber of the first winterization vessel.
However, Gould discloses process for solvent dewaxing a waxy oil feed to produce a lubricating oil by contacting a warm waxy oil feed in counter-current with a cold oil/solvent filtrate stream through a selectively permeable membrane to transfer cold solvent through the membrane to the feed and simultaneously cool the feed, dilute it with solvent and separate solvent from the cold oil/solvent filtrate stream. The cooled, diluted feed stream is then further cooled to precipitate the wax to form an oil/solvent/wax mixture which is further diluted with cold solvent and filtered to remove wax. The cold oil/solvent filtrate stream is cycled to the selectively permeable membrane for the counter-current contact with the warm waxy oil feed and, after removal of a portion of the solvent over the membrane, is sent to an oil/solvent separation operation in which the solvent is removed from the dewaxed oil.  (abstract).  Specifically with regard to claim 10; Gould discloses a method of winterizing mixtures of crude oils and a solvent (method for solvent dewaxing a waxy lubricating oil (crude oil) feed using solvent extraction (winterizing); abstract; column 5, lines 30-40), comprising: supplying a first mixture into an inner chamber of a first winterization vessel (prediluted 
The difference between Gould and the invention of clam 10 is as follows: Gould does not disclose supplying a coolant into an outer chamber of the first winterization vessel; and supplying a pressurized inert gas into the inner chamber of the first winterization vessel, thereby forcing the first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first winterization vessel.
However, regarding Gould not supplying a coolant into an outer chamber of the first winterization vessel, the Examiner turns to the teaching Kennedy.  The prior art of Kennedy discloses supplying a coolant into an outer chamber of the vessel (cooling system provides cooling to one or more jackets 130 (outer chamber) that surround each chamber 110 in the form of coolant; paragraphs [0106], [0114]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide a coolant into an outer chamber of the vessel, as taught by Kennedy.  Motivation is found in Kennedy where this is done in order to provide an effective and adaptable cooling system (Kennedy; paragraph [0106]). 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would 
Regarding supplying a pressurized inert gas into the inner chamber of the first winterization vessel, thereby forcing the first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first winterization vessel, the Examiner turns to the teaching of Herbert.  The prior art of Herbert discloses a process for extracting oil from oil bearing plants.  More specifically, Herbert discloses supplying a pressurized inert gas into the inner chamber of the first winterization vessel (inert gas nitrogen is supplied from tank 12 to solvent extraction reactor 2 (first winterization vessel) pressurizing it to 15-25 psig; abstract; column 2, lines 50-60; column 4, lines 15-25), thereby forcing the first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first winterization vessel (nitrogen gas positively pressurizes solvent extraction reactor 2 (first winterization vessel), pushing mixture through filter system 36, containing one mesh filter screen 130 and polyester fiber 150 (at least two filters) at bottom (inner chamber) of the reactor 2, into separator 24; abstract; figure 1; column 4, lines 15-25; column 5, lines 5-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide and supplying a pressurized inert gas into the inner chamber of the first winterization vessel, thereby forcing the first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first winterization vessel, as taught by Herbert, in order to provide countercurrent cooling of the solvent and oil mixture within reactor to solidify waxes out of the mixture 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
However, with regard to claim 11 Gould further discloses further comprising, supplying a second mixture into an inner chamber of a second winterization vessel (cooled waxy oil feed (second mixture) from membrane reactor is further cooled in heat exchanger 9 (second winterization vessel) in line 103 (inner chamber) by cooling against cold filtrate, where solvent extraction using lubricating oil continues, until wax precipitation occurs; abstract; figure 1; column 11, lines 25-45), wherein the 
The difference between the invention of claim 11 and Gould is as follows: the coolant into an outer chamber of the vessel; and supplying the pressurized inert gas into the inner chamber of the vessel, thereby forcing the second mixture through at least two filters within the inner chamber of the vessel and out of the inner chamber of the vessel. 
Regarding the coolant into an outer chamber of the vessel the Examiner turns to the teaching of Kennedy.  The prior art of Kennedy discloses a coolant into an outer chamber of the vessel (cooling system provides cooling to one or more jackets 130 (outer chamber) that surround each chamber 110 in the form of coolant; paragraphs [0106], [0114]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide a coolant into an outer chamber of the vessel, as taught by Kennedy.  Motivation is found in Kennedy where this is done in order to provide an effective and 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to supplying the pressurized inert gas into the inner chamber of the vessel, thereby forcing the second mixture through at least two filters within the inner chamber of the vessel and out of the inner chamber of the vessel, the Examiner turns to the teaching of Herbert.  The prior art of Herbert discloses supplying a pressurized inert gas into the inner chamber of the winterization vessel (inert gas nitrogen is supplied from tank 12 to solvent extraction reactor 2 (winterization vessel) pressurizing it to 15-25 psig; abstract; column 2, lines 50-60; column 4, lines 15-25), thereby forcing the first mixture through at least two filters within the inner chamber of the winterization vessel and out of the inner chamber of the first winterization vessel (nitrogen gas positively pressurizes solvent extraction reactor 2 (winterization vessel), pushing mixture through filter system 36, containing one mesh filter screen 130 and polyester fiber 150 (at least two filters) at bottom (inner chamber) of the reactor 2, into separator 24; abstract; figure 1: column 4, lines 15-25; column 5, lines 5-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide and supplying a pressurized inert gas into the inner chamber of the winterization vessel, thereby forcing the  first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding claim 12, Gould further discloses further comprising, supplying a third mixture into an inner chamber of a third winterization vessel (cooled waxy oil feed (third mixture mixture) from heat exchanger 9 is further cooled in heat exchanger 10 (third winterization vessel) in line 103 (inner chamber) by cooling against vaporizing 
The difference between claim 12 and Gould is as follows: not disclosing the coolant into an outer chamber of the vessel; and supplying the pressurized inert gas into the inner chamber of the vessel, thereby forcing the second mixture through at least two filters within the inner chamber of the vessel and out of the inner chamber of the vessel.
With regard to not disclosing the coolant into an outer chamber of the vessel, the Examiner turns to the teaching of Kennedy.  The prior art of Kennedy discloses a coolant into an outer chamber of the vessel (cooling system provides cooling to one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide a coolant into an outer chamber of the vessel, as taught by Kennedy.  Motivation is found in Kennedy where this is done in order to provide an effective and adaptable cooling system (Kennedy; paragraph [0106]). 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding supplying the pressurized inert gas into the inner chamber of the vessel, thereby forcing the second mixture through at least two filters within the inner chamber of the vessel and out of the inner chamber of the vessel, the Examiner turns to the teaching of Hebert.  The prior art of Hebert teaches supplying a pressurized inert gas into the inner chamber of the winterization vessel (inert gas nitrogen is supplied from tank 12 to solvent extraction reactor 2 (winterization vessel) pressurizing it to 15-25 psig; abstract; column 2, lines 50-60; column 4, lines 15-25), thereby forcing the first mixture through at least two filters within the inner chamber of the winterization vessel and out of the inner chamber of the first winterization vessel (nitrogen gas positively pressurizes solvent extraction reactor 2 (winterization vessel), pushing mixture through filter system 36, containing one mesh filter screen 130 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide and supplying a pressurized inert gas into the inner chamber of the winterization vessel, thereby forcing the  first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first winterization vessel, as taught by Herbert, in order to provide countercurrent cooling of the solvent and oil mixture within reactor to solidify waxes out of the mixture (Herbert; abstract).  In this instance, the motivation to modify may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. (DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 1368; 80 USPQ2d 1641, 1649, 1651 (Fed. Cir. 2006)).
prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
However, with regard to claim 13, Gould further discloses further comprising, supplying a fourth mixture into the inner d1c1mber of the first winterization vessel (a part of the waxy oil and solvent mixture exiting heat exchanger 10 (fourth mixture) is passed through filter 11 and fed through line 110 back to membrane module M (first winterization vessel) before membrane 7 (inner chamber); figure 1: column 10, lines 40-50), wherein the supplying of the fourth mixture occurs a third amount of time after the supplying of the third mixture (waxy oil and solvent mixture exiting heat exchanger 10 (fourth mixture) is passed through filter 11 and fed through line 110 (third amount of time) back to membrane module M, occurs after exit stream from heat exchanger 9 (third mixture) has had time to contact propane in heat exchanger 10; figure 1: column 10, lines 40-50), wherein the third amount of time is the same as the first amount of time and as the second amount of time (heat exchangers and membrane modules have similar volumes and piping connecting them, hence contacting time will remain the same; figure 1: column 11, lines 20-60); allowing the temperature of the fourth mixture to decrease until waxes within the fourth mixture solidify (cold oil/solvent filtrate (fourth mixture) in line 110 is cooled to a temperature of 5-65 degrees F, making it waxy; figure 1: column 10, lines 40-60). 
The difference between claim 13 and Gould is as follows: not disclosing the coolant into an outer chamber of the vessel; and supplying the pressurized inert gas 
With regard to not disclosing the coolant into an outer chamber of the vessel, the Examiner turns to the teaching of Kennedy.  The prior art of Kennedy discloses a coolant into an outer chamber of the vessel (cooling system provides cooling to one or more jackets 130 (outer chamber) that surround each chamber 110 in the form of coolant; paragraphs (0106], [0114]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide a coolant into an outer chamber of the vessel, as taught by Kennedy.  Motivation is found in Kennedy where this is done in order to provide an effective and adaptable cooling system (Kennedy; paragraph [0106]). 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding supplying the pressurized inert gas into the inner chamber of the vessel, thereby forcing the second mixture through at least two filters within the inner chamber of the vessel and out of the inner chamber of the vessel, the Examiner turns to the teaching of Hebert.  The prior art of Herbert discloses supplying a pressurized inert gas into the inner chamber of the winterization vessel (inert gas nitrogen is supplied from tank 12 to solvent extraction reactor 2 (winterization vessel) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide and supplying a pressurized inert gas into the inner chamber of the winterization vessel, thereby forcing the  first mixture through at least two filters within the inner chamber of the first winterization vessel and out of the inner chamber of the first winterization vessel, as taught by Herbert, in order to provide countercurrent cooling of the solvent and oil mixture within reactor to solidify waxes out of the mixture (Herbert; abstract).  In this instance, the motivation to modify may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
However, with regard to claim 14, Gould, Kennedy and Herbert, in combination, disclose the method of claim 13. Gould further discloses after supplying the first mixture into the inner chamber of the first winterization vessel (prediluted feed comprising lubricating oil with solvent is fed to membrane module (first vessel) at temperatures of 100-200 degrees F; figure 1; column 12, lines 55-67) and before supplying the fourth mixture into the inner chamber of the first winterization vessel (a part of the waxy oil and solvent mixture exiting heat exchanger 10 is passed through filter 11 and fed through line 110 back to membrane module M (first winterization vessel) before membrane 7 (inner chamber), where solvent extraction of lubricating oil occurs; figure 1: column 10, lines 40-50). 
The difference between Gould and claim 14 is as follows: there is no disclosure of further comprising cleaning the at least two filters within the inner chamber of the first winterization vessel after supplying the first mixture into the inner chamber of the first winterization vessel. 
However, with regard to there being no disclosure of further comprising cleaning the at least two filters within the inner chamber of the first winterization vessel after supplying the first mixture into the inner chamber of the first winterization vessel, the Examiner turns to the teaching of Herbert.  The prior art of Herbert discloses cleaning the at least two filters within the inner chamber of the first winterization vessel after supplying the first mixture into the inner chamber of the first winterization vessel (regulator 42 automatically feeds bursts of solvent upwards through filter 36, containing one mesh filter screen 130 and polyester fiber 150 (at least two filters) at bottom (inner chamber), into reactor 2 three times in order to remove the fines (cleaning) produced during extraction of rice bran with liquid solvent (first mixture); column 4, lines 15-45; column 5, lines 5-50; column 6, lines 10-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gould invention to provide further comprising cleaning the at least two filters within the inner chamber of the first winterization vessel after supplying the first mixture into the inner chamber of the first winterization vessel, as taught by Herbert, in order to provide countercurrently cooling solvent and oil mixture within reactor to solidify waxes out of the mixture (Herbert; abstract).  In this instance, the motivation to modify may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to claim 15, where it is discloses that the crude oils include essential oils of cannabis plant material; Gould does not disclose this teaching.  For this reason the Examiner turns to the teaching of Jones.  The prior art of Jones discloses wherein the oils are essential oils of cannabis plant material (oil extracts are essential oils of cannabis plant can be in solvent; abstract; column 3, lines 20-30; column 26, lines 10-15).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Gould invention to provide wherein the oils are essential oils of cannabis plant material, as taught by Connoisseur, in order to provide closed cycle environment with solvent recovery during extracting of 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to claim 17, where it is discloses that at least one of the two filters having the first mixture forced there through is an activated charcoal-based filter; Gould does not disclose this teaching.  For this reason the Examiner turns to the teaching of Mellen.  The prior art of Mellen discloses forcing a mixture through at least one activated charcoal-based filter (filling a pressure vessel with contaminated oil; heating and compressing an aliphatic, liquefied hydrocarbon solvent; allowing said heated and compressed solvent to bubble up through the contaminated oil from the bottom of the vessel for a period of time; percolating the oil and solvent in solution from the vessel through an activated charcoal filter; and recovering the solvent from the regenerated oil by vaporizing the former; column 2, lines 1-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the Gould invention to provide the activated charcoal filter of Mellen as at least one of the two filters of the in order to remove any metal impurities contaminating the oil. 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2015/0122272 (Wasserman et al.) and U.S. 10,245,525 (Ko).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622